Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 8/06/2021. Claims 1-4, 6, 8-11, 13, 15-17, 19 and 21-26 are pending in the application and have been examined. Claims 1-4, 6, 8-11, 13, 15-17 and 19 have been amended. Claims 7, 14 and 20 have been cancelled. Claims 24-26 have been added.

Response to Arguments
Applicant’s argument on 35 U.S.C. 102/103:
Applicant’s arguments, see pages 11-13, filed on 8/06/2021, with respect to the rejection(s) of claims 1-4, 6, 8-11, 13, 15-17, 19 and 21-26 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ishiou Publication No. US 2012/0185737 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1-4, 6, 8-11, 13, 15-17, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. Publication No. US 2018/0005127 A1 (Akyamac hereinafter) in view of Liao et al. Publication No. US 2015/0301882 A1 (Liao hereinafter) and  Ishiou Publication No. US 2012/0185737 A1 (Ishiou hereinafter).

Regarding claim 1,
Akyamac teaches a computer-implemented method comprising:
obtaining, at an automated problem detection and alerting system, at least one dataset associated with one or more devices of a client system (Para 0037, 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction rules configured for use in predicting problem events within communication system 100. Based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a potential problem associated with one or more network devices and client devices are determined).
generating a first predictive function based on a first the diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
providing the first predictive function and the second predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable, wherein the changes to the first input variable generate changes to the first diagnostic result (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”), enabling the client system to predict the second problem with the one or more devices based on changes to the second input variable of the second predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate and send to the client a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate and send to the client a set of problem prediction rules, so generated rules may include a first rule, a second rule, a third rule…; Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device)
Akyamac does not explicitly teach 
processing the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem, wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result.
Liao teaches:
processing the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Ishiou teaches:

generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0027 – the correlation model generation unit 923 generates a performance prediction function "y=f(x)=Ax+B" (A and B are constants), where "A.CPU" is regarded as x and "A.MEM" as y; and Para 0096-0098 and Fig. 4 – based on the diagnostic result “x” information, the correlation model generation unit 23 generates a first prediction function f(x), wherein input “x” is mapped as input variable of the function f(x))

generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem (Para 0098 and Fig. 4 – as stating at Fig. 4, the second module “Prediction Error Calculation Function” 24b may generate a second prediction function such as Prediction Error Function |y-f(x)| in order to determine whether an error has been happened in the system) wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result (Para 0098 and Fig. 4 – Fig. 4 states that the second predictive function “Prediction Error Calculation Function” 24b uses the first diagnostic result f(x) of the first predictive function “Performance Prediction Function” 24a as a second input variable to map the second input variable to the second diagnostic result “y-f(x)” or an associated severity level for the second diagnostic result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Ishiou. The motivation for doing so is able to estimate a fault which is possible to occur for detected correlation destruction.

Regarding claim 2, the method of claim 1,
Akyamac teaches
wherein the first predictive function is configured to generate an updated diagnostic result based on a change to the first input variable (Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T]. So, if a first set of observed machine data input variable includes [Event Data 1, Event Data 3, Event Data 6], then the output result is: “a problem type T will not predicted”. And after that, when a second set of observed changes machine data input variable includes [Event Data 1, Event Data 4, Event Data 6], then an updated diagnostic result “a problem type T will be predicted” is outputted from the rule).

the first predictive function is configured to generate an updated diagnostic result with an associated updated severity level.
Liao teaches:

the first predictive function is configured to generate an updated diagnostic result with an associated updated severity level (Para 0050 – The risk measure may be used as a weighting factor of each subsystem in the optimizer which optimizes the objective considering the constraints (e.g. capacity of each generator). The output of the optimizer is fed back to the local control of the subsystem. The prognostics analysis may be built offline and updated when new measurement is received).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Regarding claim 3, the method of claim 2,
Akyamac teaches

wherein the first predictive function is operable to generate the updated diagnostic result without applying a new dataset to the first code module (Para 0040 – based on received problem prediction rules from PPS 140, PPE 150 of the client may use observed machine data to perform problem prediction locally at the PPE 150 without applying to PPS 140).

Akyamac does not explicitly teach 
wherein the first predictive function is operable to generate the updated diagnostic result and the associated severity level.
Liao teaches:

wherein the predictive function is operable to generate the updated diagnostic result and the associated severity level (Para 0050 – The risk measure may be used as a weighting factor of each subsystem in the optimizer which optimizes the objective considering the constraints (e.g. capacity of each generator). The output of the optimizer is fed back to the local control of the 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.


Regarding claim 4, the method of claim 1,
Akyamac teaches
wherein the first input variable includes at least one parameter measured in real-time at the client system (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T]. So, if a first set of observed machine data input variable in real-time includes [Event Data 1, Event Data 3, Event Data 6], then the output result is: “a problem type T will not predicted”. And after that, when a second set of observed changes machine data input variable includes [Event Data 1, Event Data 4, Event Data 6], then an updated diagnostic result “a problem type T will be predicted” is outputted from the rule).


Regarding claim 6, the method of claim 1,
Akyamac teaches
generating a plurality of predictive functions including the first predictive function and the second predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
wherein each predictive function maps a different input variable associated with the specific diagnostic result for a potential problem to at least one of the specific diagnostic result or an associated severity level for the specific diagnostic result (Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem 
Akyamac does not explicitly teach 
generating a plurality of predicted results, wherein each predicted result is associated with a specific code module configured to generate a specific result.
Liao teaches:

generating a plurality of predicted results, wherein each predicted result is associated with a particular code module configured to generate a specific result (Para 0064 and Fig. 6 – The PE units may be distributed throughout the system and each PE unit may have a corresponding processing area defining the subsystems that it is responsible for. For example, PE 1 (613) may have a processing area 610 that includes Subsystem 1 (611) and Subsystem 2 (612), PE 2 (631) may have a processing area 630 that includes Subsystem 3 (632), and PE n (621) may have a processing area 620 that includes Subsystem n (622), wherein each PE unit may have a processing area including any number of subsystems)
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.


Regarding claim 21, the method of claim 1,
Akyamac does not explicitly teach 
generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system.
Liao teaches:

generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of x” reaches a failure threshold; and Fig. 6 shows that because processing area 610 includes two subsystem 1 (611) and subsystem 2 (612), so in response to received operation data from each subsystem, the system may generate different predictive functions for each particular subsystem).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Regarding claim 24, the method of claim 1,
Akyamac teaches 
generating a third predictive function that is different from the first predictive function and the second predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
providing the third predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140), enabling the client system to predict the third problem with the one or more devices (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate and send to the client a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate and send to the client a set of problem prediction rules, so generated rules may include a first rule, a second rule, a third rule…; Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device)

the third predictive function based on a third diagnostic result from a third code module configured to detect a third problem, wherein the third predictive function uses the second diagnostic result as a third input to map the third input to the third diagnostic result or an associated severity level for the third diagnostic result.
Ishiou teaches:
the third predictive function based on a third diagnostic result from a third code module configured to detect a third problem, wherein the third predictive function uses the second diagnostic result as a third input to map the third input to the third diagnostic result or an associated severity level for the third diagnostic result (Para 0099 and Fig. 4 – Fig. 4 states that the third predictive function “Error Range Analysis Function” 24c uses the second diagnostic result |y – f(x)| of the second predictive function “Prediction Error Calculation Function” 24b as a third input variable to map the third input variable to the third diagnostic result in order to determine whether the prediction error is within the predetermined error range or an associated severity level for the third diagnostic result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Ishiou. The motivation for doing so is able to estimate a fault which is possible to occur for detected correlation destruction.

Regarding claim 8,
Akyamac teaches a non-transitory computer readable storage media encoded with instructions that, when executed by a processor of an automated problem detection and alerting system, cause the processor to perform operations comprising:
obtaining at least one dataset associated with one or more devices of a client system (Para 0037, 0039 and 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and historical machine data and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction 
generating a first predictive function based on a first the diagnostic result (Para 0037, 0039, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
providing the first predictive function and the second predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable, wherein the changes to the first input variable generate changes to the first diagnostic result (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”), enabling the client system to predict the second problem with the one or more devices based on changes to the second input variable of the second predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate and send to the client a set of problem 
Akyamac does not explicitly teach 
processing the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem, wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result; and
Liao teaches:
processing the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine 
Ishiou teaches:
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0027 – the correlation model generation unit 923 generates a performance prediction function "y=f(x)=Ax+B" (A and B are constants), where "A.CPU" is regarded as x and "A.MEM" as y; and Para 0096-0098 and Fig. 4 – based on the diagnostic result “x” information, the correlation model generation unit 23 generates a first prediction function f(x), wherein input “x” is mapped as input variable of the function f(x))

generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem (Para 0098 and Fig. 4 – as stating at Fig. 4, the second module “Prediction Error Calculation Function” 24b may generate a second prediction function such as Prediction Error Function |y-f(x)| in order to determine whether an error has been happened in the system) wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result (Para 0098 and Fig. 4 – Fig. 4 states that the second predictive function “Prediction Error Calculation Function” 24b uses the first diagnostic result f(x) of the first predictive function “Performance Prediction Function” 24a as a second input variable to map the second input variable to the second diagnostic result “y-f(x)” or an associated severity level for the second diagnostic result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Ishiou. The motivation for doing so is able to estimate a fault which is possible to occur for detected correlation destruction.

Regarding claims 9-11, 

Claims 9-12 are analyzed and interpreted as a non-transitory computer readable storage media of claims 2-4.


Regarding claim 13, 

Claim 13 is analyzed and interpreted as a non-transitory computer readable storage media of claim 6.


Regarding claim 22, 

Claim 22 is analyzed and interpreted as a non-transitory computer readable storage media of claim 21.


Regarding claim 25, 

Claim 25 is analyzed and interpreted as a non-transitory computer readable storage media of claim 24.




Regarding claim 15,
Akyamac teaches an apparatus comprising: a network interface unit configured to communicate with an automated detection engine that processes datasets associated with devices of a client system to detect potential problems associated with the one or more devices; a memory; and a processor coupled to the network interface unit and the memory, the processor configured to:
obtain at least one dataset associated with one or more devices of a client system (Para 0037, 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
process the at least one dataset to generate a plurality of corresponding diagnostic results (Para 0037, 0039, 0060, 0062 – The PPS 140 and PPEs 150 are configured to cooperate to support generation of a set of problem prediction rules configured for use in predicting problem events within communication system 100. Based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a 
generate a first predictive function based on a first the diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
generate a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate a set of problem prediction rules, so the generated rules may include a first rule, a second rule, a third rule…)
provide the first predictive function and the second predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the first problem with the one or more devices based on changes to the first input variable, wherein the changes to the first input variable generate changes to the first diagnostic result (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”), enabling the client system to predict the second problem with the one or more devices based on changes to the second input variable of the second predictive function (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate and send to the client a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules. Because the PPS may generate and send to the client a set of problem prediction rules, so generated rules may include a first rule, a 
Akyamac does not explicitly teach 
process the at least one dataset with a plurality of code modules to generate a plurality of corresponding diagnostic results, wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results.
generate a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result.
generate a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem, wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result; and
Liao teaches:
process the at least one dataset with a plurality of code modules (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems, Fig. 6 states the system includes a plurality of PE(s) PE 1-n; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a plurality of corresponding diagnostic results (Para 0045 – a measure of health may be determined based on the received operational data. As states on Fig. 6, PE 1 may generate one or more diagnostic results for subsystem 1-2, PE 2 may generate one or more diagnostic results for subsystem 3 and PE “n” may generate one or more diagnostic results for subsystem “n”), wherein each particular code module of the plurality of code modules is configured to process the at least one dataset to detect a potential for a particular problem associated with the one or more devices as a particular diagnostic result of the plurality of corresponding diagnostic results (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Ishiou teaches:
generating a first predictive function based on a first diagnostic result from a first code module configured to detect a first problem, wherein the first predictive function maps a first input variable to the first diagnostic result (Para 0027 – the correlation model generation unit 923 generates a performance prediction function "y=f(x)=Ax+B" (A and B are constants), where "A.CPU" is regarded as x and "A.MEM" as y; and Para 0096-0098 and Fig. 4 – based on the diagnostic result “x” information, the correlation model generation unit 23 generates a first prediction function f(x), wherein input “x” is mapped as input variable of the function f(x))

generating a second predictive function that is different from the first predictive function, the second predictive function based on a second diagnostic result from a second code module configured to detect a second problem (Para 0098 and Fig. 4 – as stating at Fig. 4, the second module “Prediction Error Calculation Function” 24b may generate a second prediction function such as Prediction Error Function |y-f(x)| in order to determine whether an error has been happened in the system) wherein the second predictive function uses the first diagnostic result as a second input variable to map the second input variable to the second diagnostic result or an associated severity level for the second diagnostic result (Para 0098 and Fig. 4 – Fig. 4 states that the second predictive function “Prediction Error Calculation Function” 24b uses the first diagnostic result f(x) of the first predictive function “Performance Prediction Function” 24a as a second input variable to map the second input variable to the second diagnostic result “y-f(x)” or an associated severity level for the second diagnostic result).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Ishiou. The motivation for doing so is able to estimate a fault which is possible to occur for detected correlation destruction.

Regarding claims 16-17, 

Claims 16-18 are analyzed and interpreted as an apparatus of claims 2-3.


Regarding claim 19, 

Claim 19 is analyzed and interpreted as an apparatus of claim 6.


Regarding claim 23, 

Claim 23 is analyzed and interpreted as an apparatus of claim 21.


Regarding claim 26, 

Claim 26 is analyzed and interpreted as an apparatus of claim 24.





















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445